Citation Nr: 0111799	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

In this case, it appears that some of the veteran's service 
medical records (SMRs) are missing.  The only clinical 
records available date from May 1991 to January 1997.  This 
includes copies of SMRs provided by the veteran.

The veteran submitted a claim in 1996, prior to his 
retirement from active duty in May 1997.  A deferred rating 
decision, dated in December 1996, noted that the veteran's 
service needed to be verified and his SMRs obtained.  The 
claims file contains a response from the National Personnel 
Records Center (NPRC) dated in April 1997 that reported no 
records on file.  Another deferred rating decision, dated in 
October 1997, again noted that the veteran's service needed 
to be verified and his SMRs obtained now that he was retired 
from active duty.

The veteran was notified that his SMRs had been requested in 
October 1997.  He was also informed that if he had any of his 
SMRs in his possession that he should provide them to the RO.  
The letter did not advise the veteran that he could submit 
other forms of evidence in support of his claim.

In August 1998, the RO again notified the veteran that VA was 
unable to obtain his complete military medical file.  The 
veteran was notified that another request for the records 
would be made.  The veteran was advised to provide copies of 
any records in his possession as well as to provide evidence 
of treatment for his claimed disabilities since service.

A deferred rating decision, dated in August 1998, again noted 
that the Army needed to be contacted and asked to search for 
the veteran's missing SMRs.  There is no indication of any 
response from any further request for records from either the 
Army or NPRC.  

The Board has a duty to attempt to obtain any outstanding 
SMRs.  Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999).  
Moreover, the VA now has a statutory duty to obtain any 
outstanding SMRs.  See VCAA, § 3(a), (to be codified at 
38 U.S.C. § 5103A(b)) (requiring efforts to obtain records 
from a Federal department or agency to continue until the 
records are obtained or that it is reasonably certain that 
the records do not exist, or that further efforts to obtain 
those records would be futile).  Further, the veteran should 
be advised that he can submit other evidence to support his 
claim should no additional SMRs be found.

In regard to the veteran's right wrist claim, the Board notes 
that the appellant was diagnosed with bilateral carpal tunnel 
syndrome (CTS) as per the October 1998 report from Robinson 
Memorial Hospital.  The May 1999 VA examination provided a 
diagnosis of residual injury right wrist with right carpal 
tunnel syndrome.  However, no opinion was provided regarding 
the possible etiology of the carpal tunnel syndrome.

The veteran's DD 214 reflects that he was a vehicle mechanic 
for most of his active duty time and he has testified that he 
worked at a computer for his last three or four years of 
active duty.  (Hearing transcript, p. 3).  Although the 
veteran was diagnosed with CTS more than a year after 
service, it is still near enough in time to warrant a medical 
opinion as to possible etiology.  

The same is true of the veteran's end-point nystagmus.  The 
examiner was not sure of the etiology of the nystagmus but 
thought it was most likely due to the use of Dilantin by the 
veteran while on active duty.  The examiner provided an 
excerpt from a medical treatise to support his contention.  
However, a review of the available SMRs does not reflect any 
prescription for, or use of, Dilantin from 1993 to 1997.  A 
periodic physical examination, dated in February 1993, 
contains the only reference to use of medication for epilepsy 
and reported that the veteran was no longer using the 
medication.  The October 1996 retirement physical examination 
noted a history of epilepsy and history of use of Dilantin 
but said that the veteran was not using medication and was 
being followed by neurology, although no further records 
relating to this are contained in the SMRs.  The treatise 
cited by the examiner indicated that some symptoms of 
nystagmus may persist for 20 months or longer after 
discontinued use of the drug.  However, it has been over 
eight years (or at least five years in light of the 1996 
physical examination), according to available medical 
records, since the veteran last used such medication.  
Contrary to the determination in the October 1999 
supplemental statement of the case, this does not appear to 
be a temporary condition that will resolve with the veteran 
off the medication.  The veteran's eye claim requires further 
evaluation and review of the claims file in order to fully 
evaluate his claim.

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA or private health 
care providers who may possess additional 
records pertinent to his claims for 
service connection.  He should also be 
asked to provide information as to when 
he was last treated for epilepsy.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
file.

3.  The RO should again contact the NPRC 
and/or Army as appropriate to obtain a 
complete copy of the veteran's SMRs.  
Such efforts must be guided by the 
requirements of the VCAA referenced 
above.  VCAA, § 3(a) (to be codified at 
38 U.S.C.A. § 5103A(b).  Any attempts to 
obtain the records must be documented and 
the veteran informed as to the status of 
the records search.  If it is found by 
either the NPRC or the Department of the 
Army that the records do not exist or are 
not in their custody, they must provide a 
written statement to that effect for 
association with the claims folder.

4.  If a complete copy of the SMRs is not 
available, the veteran must be advised 
that he can submit other forms of 
evidence in support of his claims.  

5.  Upon the completion of the action 
requested in the preceding paragraphs, 
the RO should schedule the veteran for a 
VA ophthalmology examination.  The claims 
file and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The examination should include a 
review of the veteran's service medical 
records, as well as any evidence from 
private treatment providers.  The 
examiner is requested to provide an 
assessment as to whether it is at least 
as likely as not that any current 
ophthalmologic disorder is directly 
related to any incident of service, to 
include use of medication for epilepsy.  
The examiner is also requested to provide 
an opinion if nystagmus is diagnosed 
whether such a diagnosis constitutes a 
disability as contemplated under 
Diagnostic Code 6016, 38 C.F.R. § 4.84a 
(2000).  The examiner should provide a 
complete rationale for all conclusions 
reached.

The veteran should also be afforded a VA 
orthopedic/neurology examination as 
necessary to assess his right wrist 
claim.  The claims file and a copy of 
this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The 
examination should include a review of 
the veteran's service medical records, as 
well as any evidence from private 
treatment providers.  The examiner is 
requested to provide an assessment as to 
whether it is at least as likely as not 
that the veteran's CTS is directly 
related to service.  If any other 
disorder involving the right wrist is 
identified, the examiner is requested to 
provide an opinion as to the likelihood 
of the disorder's relationship to 
service. The examiner should provide a 
complete rationale for all conclusions 
reached.

6.  The veteran should be advised that 
failure to appear for an examination as 
requested can adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2000).

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


